DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dabak US 20200209031.
As to claim 1, Dabak teaches “A method for operating a measuring device used to determine a fluid variable relating to a fluid and/or to a fluid flow of the fluid (Abstract teaches measuring fluid flow, which is a fluid parameter), the measuring device containing a measuring container that holds the fluid and/or through which the fluid flows (Figure 1, #90), a control device (Figure 1, #100), and a vibration transducer disposed on the measuring container (Figure 1, #98), which comprises the steps of: driving, via the control device of the measuring device, the vibration transducer to excite a wave in the fluid by means of a test excitation signal ([0012]); guiding the wave along a propagation path back to the vibration transducer or to at least one additional vibration transducer of the measuring device, the additional vibration transducer disposed on the measuring container, thereby exciting the vibration transducer or the additional vibration transducer to vibrate (Figure 1 teaches the use of an additional transducer; [0012]); acquiring, via the control device, an output signal relating to a vibration ([0012]-[0013]) and determining a frequency of that segment of the output signal that lies in an analysis interval ([0002]), wherein the analysis interval starts once the driving of the vibration transducer to excite the wave has finished, and/or once a maximum of an amplitude of the vibration is reached or exceeded ([0002] teaches that the new measurement frequency is determine based on the data from the second transducer, therefore the analysis interval is after the excitation by the first and reception by the second); performing a determination of the fluid variable on a basis of the frequency determined ([0002] teaches that fluid flow is determined from the new measurement frequency), and/or wherein, on a trigger condition being fulfilled, a fulfilment of which depends on the frequency determined; and outputting an error message or a notification to a user and/or to a device external to the measuring device (Figure 1, #108 is a display which can display the flow rate), and/or placing the measuring device in a fault condition in which a determining of the fluid variable is not performed (NOTE: The claim contains many and/or clauses, therefore examiner searched one of the options presented by the and/or clause. For example, examiner rejected “outputting a notification to a user” and did not examine “outputting an error message” since examiner chose option B, which was the notification. If applicant removes the “and/or” clause and used either “and” or “or”, this would change the scope of the invention).”

As to claim 2, Dabak teaches “wherein the determination of the fluid variable depends on the frequency determined in that a measurement excitation signal, which the control device outputs to the vibration transducer, or the additional vibration transducer as part of determining the fluid variable, is defined on a basis of the frequency determined ([0002]).”

As to claim 3, Dabak teaches “wherein the control device determines digital measurement data on a basis of the output signal, the digital measurement data describes a temporal variation of the output signal, wherein the frequency and/or a time at which the maximum of the amplitude of the vibration is reached, are determined on a basis of the digital measurement data ([0002] teaches that new frequency is determined based on the reception and analysis of electrical signals. Hence this reads on digital measurement data).”

As to claim 4, Dabak teaches “which further comprises determining the frequency by determining a maximum of a power density spectrum (17, 29 - 32, 36 - 39) of the output signal in the analysis interval (Figure 2; frequency can be determined by the maximum amplitude; [0015]).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabak US 20200209031 in view of Ferencz US 20100095782.
As to claim 5, Dabak does not explicitly teach the limitation “determines an envelope”.
Ferenca teaches “wherein the control device determines an envelope ([0058]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Dabak with Ferencz. The claims claim a control device, which is taught by the prior arts. This claim limitation pertains to the function of said control device, which the prior arts possess. Therefore the control device in both Dabak and Ferencz can perform the claimed limitations. Ferencz explicitly teaches an envelope. This aids in defining bounds which is used in data analysis in order to optimize analysis.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabak US 20200209031 in view of Baumoel US 6442999.
As to claim 9, Dabak teaches a memory that can store and call back data, specifically the measured frequency data, therefore it can have a lookup table.
Baumoel teaches “comprises reading a measurement excitation frequency of the measurement excitation signal from a lookup table on a basis of the frequency determined (Column 3, lines 23-35).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Dabak with Baumoel. Using a LUT is well known in the art and the use of a memory is the equivalent. Both involve comparing measured data to historical data during analysis to make a determination.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabak US 20200209031 in view of Feller US 6178827.
As to claim 12, Dabak teaches “A measuring device for determining a fluid variable relating to a fluid and/or to a fluid flow of the fluid (Abstract teaches measuring fluid flow, which is a fluid parameter), the measuring device comprising: a measuring container for holding the fluid (Figure 1, #90); a vibration transducer disposed on said measuring container (Figure 1, #98, #95); and a control device (Figure 1, #100); the measuring device is configured to: drive, via said control device, said vibration transducer to excite a wave in the fluid by means of a test excitation signal ([0012]); acquire, via said control device, an output signal relating to a vibration and determining a frequency of that segment of the output signal that lies in an analysis interval ([0012]-[0013]), wherein the analysis interval starts once a driving of said vibration transducer to excite the wave has finished, and/or once a maximum of an amplitude of the vibration is reached or exceeded ([0002] teaches that the new measurement frequency is determine based on the data from the second transducer, therefore the analysis interval is after the excitation by the first and reception by the second); perform a determination of the fluid variable on a basis of the frequency determined ([0002] teaches that fluid flow is determined from the new measurement frequency), and/or wherein, on a trigger condition being fulfilled, a fulfilment of which depends on the frequency determined; and output an error message or a notification to a user and/or to a device external to the measuring device (Figure 1, #108 is a display which can display the flow rate), and/or placing the measuring device in a fault condition in which a determining of the fluid variable is not performed (NOTE: The claim contains many and/or clauses, therefore examiner searched one of the options presented by the and/or clause. For example, examiner rejected “outputting a notification to a user” and did not examine “outputting an error message” since examiner chose option B, which was the notification. If applicant removes the “and/or” clause and used either “and” or “or”, this would change the scope of the invention).” Dabak does not explicitly teach that the transducer can emit and receive the signal. Furthermore, this element is known as a transceiver.
Feller teaches “guide the wave along a propagation path back to said vibration transducer, thereby exciting said vibration transducer to vibrate (Figure 1A teaches a transceiver).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Dabak with Feller. Using a single transducer or transceiver is known in the art since it reduces the number of elements. Choosing one transducer over two only involves routine skill in the art and would be obvious based on the location and application of the measurement system. 

Allowable Subject Matter
Claims 6, 7, 8, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863